UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                  December 21, 2006

                                         Before

                          Hon. JOHN L. COFFEY, Circuit Judge

                          Hon. DANIEL A. MANION, Circuit Judge

                          Hon. DIANE P. WOOD, Circuit Judge


No. 03-4322

UNITED STATES OF AMERICA,                         Appeal from the United States District
                 Plaintiff-Appellee,              Court for the Eastern District
                                                  of Wisconsin
      v.
                                                  No. 02-CR-237
RONALD BERNARD JOHNSON,
             Defendant-Appellant.                 J.P. Stadtmueller, Judge.




                                      ORDER

      This case has returned to us after a limited remand that we ordered pursuant
to United States v. Paladino, 401 F.3d 471, 483-84 (7th Cir. 2005). Ronald Johnson was
convicted after a jury trial of one count of possession of a firearm by a felon, see 18
U.S.C. § 922(g)(1), for which he was sentenced to serve 225 months in prison. The
sentence was imposed prior to the Supreme Court’s decision in United States v. Booker,
543 U.S. 220 (2005), when the federal sentencing guidelines were understood to be
mandatory. After affirming Johnson’s conviction, see United States v. Johnson, 415
F.3d 728 (7th Cir. 2005), we remanded to give the district court the opportunity to
consider whether it would have imposed the same sentence if it had known the
No. 03-4322                                                                       Page 2



guidelines were advisory. The district court has informed us that it would indeed have
imposed the same sentence had it not been bound by the guidelines. We invited both
parties to file any argument they might have regarding the appropriate disposition of
this appeal in light of the district court’s decision. Neither party chose to do so. We
must now determine whether the sentence is reasonable.

       Johnson’s 225-month sentence fell within the applicable guidelines range of 210
to 262 months. We have held that a sentence within a properly calculated guidelines
range is presumptively reasonable. See United States v. Mykytiuk, 415 F.3d 606, 608
(7th Cir. 2005). In imposing the sentence, the district court discussed Johnson’s “very
lengthy record and the fact that [he has] not learned from [his] prior experiences,”
considerations plainly relevant to the history and characteristics of the defendant,
which are listed factors under 18 U.S.C. § 3553(a). The district court noted that it
would consider the same factors in imposing the same sentence under an advisory
guideline regime, and Johnson has not come forward with any argument that rebuts
the presumption of reasonableness we accord his sentence. We are aware that the
Supreme Court has granted certiorari in Rita v. United States, 127 S. Ct. 551 (2006)
(No. 06-5754), in order to decide whether a presumption of reasonableness is consistent
with its Booker decision. In Johnson’s case, however, the district court’s careful survey
of the § 3553(a) factors and our own review of the record satisfy us that the ultimate
sentence was reasonable, even without the benefit of any such presumption.
Accordingly, we AFFIRM the judgment of the district court.